             Case 1:20-cv-07103-JGK Document 32 Filed 04/27/21 Page 1 of 2


                                 MU KASEY
                                 FRENC HMAN;
                                          2 Grand Central Tower
                                       140 East 45 th Street, Suite 17 A
                                            New York, NY 10017
Kenneth A. Caruso
Special Counsel
212-466-6401
Ken.caruso@mfsl lg com


                                                                 April 27, 2021           _   .   , ~

VIAECF
Honorable John G. Koeltl             ~~~~
                                ~ &n ~ ~
Daniel Patrick Moynihan
United States Courthouse                                                                  ~V~J'~-                I




                                         cu(Jc.J · 4 r ? ~,;
                                J:,,tty,w~
500 Pearl Street
New York, NY 10007-1312                                                                            'J_ (;) J-/
                                                       /l/4v!            ~l)IA(Y'A._                 .
         Re:      Grant et al. v. Trump et al., Case No. 1:20-c~               l~         ~~
Dear Judge Koeltl :                  ~~                 ,,.,__,,,_-....,,,     '7 £.(:    ~ -~
                                                                                          v
                                      ~        ~,.              ~.                  tt)   ~/&,~
       We represent Defendants Donald J. Trump and Donald J. Trump For President, In~      &(t~
(together, "Defendants") in the above-referenced action. The Court previously granted ~:;-:
Defendants ' request for the supplemental briefing on the pending motion to dismiss the      1/ /_
complaint (Dkt. No . 18), in order to address the Second Circuit's decision in Andy Warhol   (               /3'
                                                                                                   c::>/.:z_ I
Found. for the Visual Arts, Inc. v. Goldsmith, No. 19-2420-CV, 2021 WL 1148826 (2d Cir. Mar.         /"' .
26, 2021) ("Andy Warhol II").

       We write regarding the upcoming dates fixed in the scheduling order, dated April 2, 2021
(Dkt. No. 31):

         •     Defendants ' Supplemental Brief in support of the Motion to Dismiss the Complaint-
               May 3, 2021 ;
         •     Plaintiffs' Response to Defendants' Supplemental Brief - June 1, 2021 ; and
         •     Defendants' Reply-June 15, 2021.

        On April 23 , 2021 , the plaintiff in A ndy Warhol II ("AWL") filed in the Second Circuit a
petition for panel rehearing and rehearing en bane. AWL ' s petition is based, in part, on the
recent Supreme Court decision, issued on April 5, 2021 , regarding fair use under the Copyright
Act. See Google LLC v. Oracle Am., Inc. , 141 S. Ct. 1183 (2021).

        In light of the pending rehearing petition in Andy Warhol II, we respectfully request that
the Court hold the deadlines for the supplemental briefing in abeyance until the Second Circuit
takes action on the petition. Plaintiffs oppose Defendants' request.
         Case 1:20-cv-07103-JGK Document 32 Filed 04/27/21 Page 2 of 2

Honorable John G. Koeltl
April 27, 2021
Page 2


       We thank the Court for its attention to this matter.

                                                      Respectfully submitted,

                                                       /s/ Kenneth A. Caruso
                                                      Kenneth A. Caruso

cc:    All Counsel via ECF
